[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 608 
Judgment of the Appellate Division reversed and that of the Special Term affirmed, with costs in this court and in the Appellate Division. We are of the opinion that the special election ordered pursuant to section 19 of chapter 444 of the Laws of 1914 was legally held on election day (November 6, 1934). We are also of the opinion that the notice was a substantial compliance with the statute. No opinion.
Concur: CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, CROUCH, LOUGHRAN and FINCH, JJ. *Page 609